                   Case 19-11095-CSS              Doc 149        Filed 08/20/19        Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        ) Chapter 11
                                                              )
JRV GROUP USA L.P., a Delaware limited                        ) Case No. 19-11095 (CSS)
partnership,1                                                 )
                                                              )
                                     Debtor.                  )

  AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
     ON AUGUST 21, 2019, AT 11:00 A.M. (PREVAILING EASTERN TIME),
 BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI, CHIEF BANKRUPTCY
JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
    DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5th FLOOR,
           COURTROOM NO. 6, WILMINGTON, DELAWARE 198013


       THE BELOW LISTED MATTERS HAVE BEEN ADJOURNED OR RESOLVED.
                 THE COURT HAS CANCELLED THE HEARING.


ADJOURNED MATTERS:

1.         Motion of Debtor for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
           363, 364, 503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
           Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting
           Liens and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
           Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V) Modifying the
           Automatic Stay, (VI) Scheduling Final Hearing, and (VII) Granting Related Relief [Filed
           5/13/19] (Docket No. 7)

           Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the U.S. Trustee
           (“UST”) and the Official Committee of Unsecured Creditors (the “Committee”) to July 5,
           2019 at 4:00 p.m. (ET).

           Response(s) Received:

                A. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                   Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.


1
    The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
     address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
2
    Amended items appear in bold.
3
 Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946).


DOCS_DE:225038.1 47430/002
                Case 19-11095-CSS        Doc 149    Filed 08/20/19     Page 2 of 5



                 Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                 Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                 Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                 Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                 Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                 Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Related Documents:

             A. [Signed] Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and
                507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to
                Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting Liens
                and Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/15/19] (Docket No. 29)

             B. Notice of Entry of Interim Order and Final Hearing Regarding Motion of Debtor
                for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
                503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing
                Debtor to Obtain Senior Secured, Superpriority, Postpetition Financing, (II)
                Granting Liens and Superpriority Claims, (III) Approving Use of Cash Collateral
                of Prepetition Lenders, (IV) Granting Adequate Protection to Prepetition Lenders,
                (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 5/17/19] (Docket No. 35)

             C. United States Trustee’s Objection to Motion of Debtor for Interim and Final
                Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 and Fed. R.
                Bankr. P. 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Obtain Senior
                Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
                Superpriority Claims, (III) Approving Use of Cash Collateral of Prepetition
                Lenders, (IV) Granting Adequate Protection to Prepetition Lenders, (V)
                Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
                Granting Related Relief [Filed 6/13/19] (Docket No. 61)

        Status: By agreement of the Debtor, Committee, and DIP Lender, this matter is being
        adjourned to the next scheduled omnibus hearing date. The UST does not object to the
        adjournment.

2.      Debtor’s Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014 of
        the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
        Employ and Retain Barnes & Thornburg LLP as Special Government Services,
        Employment, and Real Estate Counsel for the Debtor and Debtor in Possession Nunc Pro
        Tunc to the Petition Date [Filed 5/21/10] (Docket No. 39)




DOCS_DE:225038.1 47430/002
                Case 19-11095-CSS       Doc 149     Filed 08/20/19    Page 3 of 5



        Response Deadline: June 13, 2019 at 4:00 p.m. (ET). Extended for the UST and the
        Committee to July 5, 2019 at 4:00 p.m. (ET).

        Response(s) Received: Informal comments from the UST.

        Related Documents: None at this time.

        Status: By agreement of the Debtor and Committee, this matter is being adjourned to the
        next scheduled omnibus hearing date. The UST does not object to the adjournment.

UNCONTESTED MATTERS UNDER CNO/COC:

3.      Motion of the Debtor for Entry of an Order (A) Enlarging the Period Within Which the
        Debtor May Remove Actions and (B) Granting Related Relief [Filed 7/31/19] (Docket
        No. 127)

        Response Deadline: August 14, 2019 at 4:00 p.m. (ET)

        Response(s) Received: None

        Related Documents:

             A. Certification of No Objection Regarding Motion of the Debtor for Entry of an
                Order (A) Enlarging the Period Within Which the Debtor May Remove Actions
                and (B) Granting Related Relief [Filed 8/19/19] (Docket No. 138)

             B. [Signed] Order (A) Enlarging the Period Within Which the Debtor May
                Remove Actions and (B) Granting Related Relief [Filed 8/20/19] (Docket No.
                145)

        Status: The order has been entered. No hearing is necessary.

4.      Debtor's Motion Pursuant to Sections 105(a), 330 and 331 of the Bankruptcy Code for
        Administrative Order Establishing Procedures for Interim Compensation and
        Reimbursement of Expenses of Professionals [Filed 7/31/19] (Docket No. 128)

        Response Deadline: August 14, 2019 at 4:00 p.m. (ET)

        Response(s) Received: Informal comments from the UST

        Related Documents:

             A. Certification of Counsel Regarding Debtor's Motion Pursuant to Sections 105(a),
                330 and 331 of the Bankruptcy Code for Administrative Order Establishing
                Procedures for Interim Compensation and Reimbursement of Expenses of
                Professionals [Filed 8/19/19] (Docket No. 140)



DOCS_DE:225038.1 47430/002
                Case 19-11095-CSS        Doc 149     Filed 08/20/19    Page 4 of 5



             B. [Signed] Order Establishing Procedures for Interim Compensation and
                Reimbursement of Expenses of Professionals [Filed 8/20/19] (Docket No. 144)

        Status: The order has been entered. No hearing is necessary.

5.      Joint Motion for the Entry of an Order (I) Establishing Bar Dates for Filing Claims and
        (II) Approving the Form and Manner of Notice Thereof [Filed 7/31/19] (Docket No. 129)

        Response Deadline: August 14, 2019 at 4:00 p.m. (ET).

        Response(s) Received: Informal comments from the UST

        Related Documents:

             A. Certification of Counsel Regarding Joint Motion for the Entry of an Order (I)
                Establishing Bar Dates for Filing Claims and (II) Approving the Form and
                Manner of Notice Thereof [Filed 8/19/19] (Docket No. 141)

             B. [Signed] Order (I) Establishing Bar Dates for Filing Claims and Requests for
                Administrative Expenses and (II) Approving the Form and Manner of Notice
                Thereof [Filed 8/20/19] (Docket No. 147)

        Status: The order has been entered. No hearing is necessary.

6.      Debtor's Motion for Entry of an Order Pursuant to Section 365(d)(4) of the Bankruptcy
        Code Extending the Time within Which the Debtor Must Assume or Reject Unexpired
        Leases of Nonresidential Real Property [Filed 8/7/19] (Docket No. 134)

        Response Deadline: August 14, 2019 at 4:00 p.m. (ET)

        Response(s) Received: None

        Related Documents:

             A. Certification of No Objection Regarding Debtor's Motion for Entry of an Order
                Pursuant to Section 365(d)(4) of the Bankruptcy Code Extending the Time within
                Which the Debtor Must Assume or Reject Unexpired Leases of Nonresidential
                Real Property [Filed 8/19/19] (Docket No. 139)
             B. [Signed] Order Pursuant to Section 365(d)(4) of the Bankruptcy Code
                Extending the Time Within Which the Debtor Must Assume or Reject
                Unexpired Leases of Nonresidential Real Property [Filed 8/20/19] (Docket
                No. 146)
        Status: The order has been entered. No hearing is necessary.

7.      Motion for Entry of an Order: (I) Authorizing Entry Into the Asset Purchase Agreement
        With Respect to the Sale of Certain of the Debtors Assets, (B) Approving Bid Procedures


DOCS_DE:225038.1 47430/002
                Case 19-11095-CSS       Doc 149     Filed 08/20/19    Page 5 of 5



        for the Sale of Such Assets, (C) Scheduling an Auction and Hearing to Consider the Sale
        and Approve the Form and Manner of Notices Related Thereto, (D) Approving Certain
        Break-Up Fee and Expense Reimbursement Provisions; (II) Authorizing and Approving
        (A) the Sale of Such Assets Free and Clear of All Liens, Claims and Encumbrances, and
        Other Interests, and (III) Granting Related Relief [Filed 7/31/19] (Docket No. 130)

        Response Deadline: August 14, 2019 at 4:00 p.m. (ET)

        Response(s) Received: None

        Related Documents:

             A. Certification of No Objection Regarding Motion for Entry of an Order: (I)
                Authorizing Entry Into the Asset Purchase Agreement With Respect to the Sale of
                Certain of the Debtors Assets, (B) Approving Bid Procedures for the Sale of Such
                Assets, (C) Scheduling an Auction and Hearing to Consider the Sale and Approve
                the Form and Manner of Notices Related Thereto, (D) Approving Certain Break-
                Up Fee and Expense Reimbursement Provisions; (II) Authorizing and Approving
                (A) the Sale of Such Assets Free and Clear of All Liens, Claims and
                Encumbrances, and Other Interests, and (III) Granting Related Relief [Filed
                8/19/19] (Docket No. 142)
             B. [Signed] Order (A) Authorizing Entry Into the Asset Purchase Agreement
                With Respect to the Sale of Certain of the Debtor’s Assets; (B) Approving
                Bid Procedures for the Sale of Such Assets; (C) Scheduling an Auction and
                Hearing to Consider the Sale and Approve the Form and Manner of Notices
                Related Thereto; (D) Approving Certain Break-Up Fee and Expense
                Reimbursement Provisions; and (E) Granting Other Related Relief [Filed
                8/20/19] (Docket No. 148)
        Status: The order has been entered. No hearing is necessary.

Dated: August 20, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Colin R. Robinson
                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                             Robert M. Saunders (CA Bar No. 226172)
                                             Colin R. Robinson (DE Bar No. 5524)
                                             919 N. Market Street, 17th Floor
                                             P O Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             E-mail:jdulberg@pszjlaw.com
                                                     rsaunders@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                             Attorneys for Debtor and Debtor in Possession


DOCS_DE:225038.1 47430/002
